DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 14, 2020.  Claims 21-40 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20; 6/11/20; 11/22/21 and 9/16/21 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,887.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 are directed to 

Instant application				Patent (‘887)
21. (New) A method of providing relevant cover frames in response to video search queries, the method comprising: receiving a search query comprising one or more search terms; identifying a set of digital videos that are responsive to the search query; determining, for digital videos in the set of digital videos, a video frame that depicts content features corresponding to the one or more search terms by comparing the one or more search terms to tags associated with video frames of the digital videos; and providing in response to the search query, a preview image for each of the digital videos, wherein each preview image comprises the determined video frame, for a corresponding digital video of the digital videos, that depicts content features corresponding to the one or more search terms.
1. A method of identifying an image to represent relevant content features within a digital video, the method comprising: analyzing, by at least one processor, a media object comprising a plurality of frames of video content to determine a plurality of key frames within the video content; identifying, by the at least one processor, a content feature depicted in each key frame of the plurality of key frames and a confidence value indicating a likelihood that the content feature appears in each key frame of the plurality of key frames; selecting potential preview images from the plurality of key frames based on the confidence value corresponding to the content feature for each key frame of the plurality of key frames; associating, by the at least one processor, a tag with each potential preview image of the potential preview images, wherein a given tag corresponds to a given content feature depicted in a given potential preview image of the potential preview images; determining to provide the media object as a search result to a search query received from a client device; selecting a preview image for the media object from the potential preview images based on the search query relating to a particular content feature 

16. A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: analyze a media object comprising a plurality of frames of video content to determine a plurality of key frames within the video content; identify a content feature depicted in each key frame of the plurality of key frames and a confidence value indicating a likelihood that the content feature appears in each key frame of the plurality of key frames; select potential preview images from the plurality of key frames based on the confidence value corresponding to the content feature for each key frame of the plurality of key frames; associate a tag with each potential preview image of the potential preview images, wherein a given tag corresponds to a given content feature depicted in a given potential preview image of the potential preview images; determine to provide an indication of the media object as a search result to a search query received from a client device; and select a preview image for the media object 







After analyzing the language claim of the claims, it is clear that claims 21-40 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,606,887.  While claims 21-40 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,606,887, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,606,887, but indicate that it is merely a subset of the Patent No. 10,606,887. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 21-40 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-33, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsook et al. (US Patent No. 8,239,359).
As per claim 21, Barsook discloses a method of providing relevant cover frames in response to video search queries, the method comprising: 
receiving a search query comprising one or more search terms (Fig. 1a, search criteria -search terms as “Juliet is a search term object);  
identifying a set of digital videos that are responsive to the search query (col. 2, lines 47-52; col. 5, lines 20-30); 
determining, for digital videos in the set of digital videos, a video frame that depicts content features corresponding to the one or more search terms by comparing the one or more search terms to tags associated with video frames of the digital videos (col. 5, lines 31-45); and 
providing in response to the search query, a preview image for each of the digital videos, wherein each preview image comprises the determined video frame, for a corresponding digital video of the digital videos, that depicts content features corresponding to the one or more search terms (col. 5, lines 47-64).  

As per claim 23, Barsook further teaches determining the video frame that depicts content features corresponding to the one or more search terms comprises identifying a first video frame, from a first digital video, that depicts content features corresponding to the one or more search terms; and providing in response to the search query, the preview image comprises providing the first video frame that depicts content features corresponding to each of the one or more search terms (col. 6, lines 11-15).  
As per claim 24, Barsook further teaches receiving a second search query comprising one or more different search terms; identifying a second video frame, from the first digital video, that depicts content features corresponding to the one or more different search terms; and providing in response to the second search query, the second video frame as a preview image for the first digital video (col. 6, lines 25-40).  
As per claim 26, Barsook further teaches wherein identifying the set of digital videos that are responsive to the search query comprises identifying a plurality of digital videos with associated tags that correspond with at least one of the one or more search terms (col. 6, lines 43-50).  

As per claim 28, Barsook further teaches wherein providing in response to the search query, a preview image for each of the digital videos comprises providing a plurality of preview images (col. 6, lines 15-24).  
As per claim 29, Barsook further teaches receiving a selection of a first preview image depicting depicts content features corresponding to the one or more search terms; and providing, in response to the selection, access to a first digital video from which the first preview image was obtained (col. 5, lines 48-64).
As per claims 30 and 36 recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
	As per claims 31-33, 35-38, 40 have similar limitations as recited in claims 22-24, 26-29; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claims 25, 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 24, 2022